■Holmes, Jc,
dissenting. This case presents a close question which has previously been .addressed by the Court of Appeals for Franklin County in the case of American Meeting Halls, Inc., v. City of Whitehall (No. 76AP-942, March 22, 1977), unfeported. In that case involving an ordinance of the city of'Whitehall controlling the rental of premises for the conduct of bingo games, the court, upon which I served as a member, held that 'there was no “conflict” between the ordinance and the general laws.
In Whitehall, supra, thé court stated:
“R. C. 2915.09 does not affirmatively grant powers to charitable organizations to engage in bingo. Instead it provides a penalty if a charitable organization goes beyond any specifically enumerated limitations placed upon Its conduct of bingo games. It does not grant a power to non-charitable organizations such as appellant to lease- premises for bingo games or protect them in respect to the lease of premises for such purposes. The Whitehall .c-.ity ordinance in question simply prohibits more than is' prohibited by state statute.”
I respectfully shall maintain my position as expressed in Whitehall. Here, the city of Lorain has enacted a law pursuant to its constitutional home rule powers to prohibit the pay out of more than a certain amount by operators of bingo games. Neither the state law nor the Lorain ordinance affirmatively grants or licenses a bingo operator to pay out any money during a bingo session. Rather, each law forbids the pay out of an amount greater than expressed in those sections. I- believe that applying the test of conflict as set forth in Struthers v. Sokol (1923), 108 Ohio St. 263, one must conclude that there is no conflict. In that no conflict exists, I would have to hold that Lorain Ordinance 719.03 (a) is constitutional.